DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg.5-pg.7 line 11, filed 4/7/21, with respect to the rejection(s) of claim(s) 1-10 and 44-45 under U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blackhurst (U.S. Pub No. 20130131580) in view of Ghalib (U.S. Pub No. 20140116433).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 9-10, 44-45 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst (U.S. Pub No. 20130131580) in view of Ghalib (U.S. Pub No. 20140116433).
Regarding claim 1, Blackhurst anticipates a system that controls gas delivery to a patient during a medical procedure, the system comprising: a heater (102, 103) arranged to heat at least one of a gas or a humidification liquid ([0175])(Fig.2); and a hardware controller (104), the hardware controller (104) configured to monitor an electrical characteristic of the heater (102, 103)([0217]-controller measures power supplied); wherein the hardware controller (104) is configured to automatically select a mode of operation from a plurality of modes of operation based, at least in part, on the 
	Regarding claim 2, since Blackhurst has been modified with the control system of Ghalib as seen in claim 1. It would be obvious to one of ordinary skill in the art for the first mode relates to the open medical procedure using a first flow rate of gas (Ghalib; [0067], [0070]).
	Regarding claim 3, since Blackhurst has been modified with the control system of Ghalib as seen in claim 1. It would be obvious to one of ordinary skill in the art for the second mode relates to the closed medical procedure using a second flow rate of gas (Ghalib; [0063], [0068]).
	Regarding claim 4, modified Blackhurst discloses wherein the monitored electrical characteristic is power drawn by the heater (102, 103)([0217]). The device measure power supplied to heater which is power drawn by heater.

	Regarding claim 9, since Blackhurst has been modified with the control system of Ghalib as seen in claim 1. It would be obvious wherein the hardware controller is further configured to execute an initial heater warm-up process where the heater is allowed to warm up (Ghalib; [0053]-[0054])(Fig.5).
	Regarding claim 10, since Blackhurst has been modified with the controller of Ghalib. It would be obvious wherein the hardware controller is further configured to switch on the heater and allow the heater to warm up prior to the monitoring of the electrical characteristic of the heater.
	Regarding claim 44, since the device of Blackhurst has been modified with Ghalib as seen in claim 1. It would be obvious wherein the second flow rate of gas is an intermittent or a relatively low flow rate of gas (Ghalib-[0063], [0068]).
	Regarding claim 45, since the device of Blackhurst has been modified with Ghalib as seen in claim 1. It would be obvious wherein the closed surgery is laparoscopic surgery (Ghalib-[0063], [0068]).
	Regarding claim 59, since Blackhurst has been modified with Ghalib as seen in claim 1. It would be obvious wherein the hardware controller is configured to automatically select the mode of operation without sensor input (Ghalib; [0039], [0054]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst (U.S. Pub No. 20130131580) in view of Ghalib (U.S. Pub No. 20140116433) and further in view of Lloyd (U.S. Pub No. 20090184832).
.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackhurst (U.S. Pub No. 20130131580) in view of Ghalib (U.S. Pub No. 20140116433) and further in view of Huby (U.S. Pub No. 20110162647).
Regarding claim 7, modified Blackhurst discloses wherein the hardware controller (104) is further configured to monitor the electrical characteristic (power) of the heater (102, 103) for a predetermined time period ([0108], [0217]). However, modified Blackhurst fails to disclose the hardware controller calculating an average of the monitored electrical characteristic of the heater for that time period. Huby discloses a respiratory treatment apparatus. Huby discloses a processor that monitors average power [0061]. It would be obvious to one of ordinary skill in the art to modify the controller of modified Blackhurst with the functionality of the processor of Huby. This allows for the controller to determine the likely remaining time of use of the device ([0061]).
	Regarding claim 8, since the controller of modified Blackhurst has been modified with the functionality of the Huby controller as seen in claim 8. It would be obvious .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783